DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.
 
Response to Amendment
This action is in response to Amendments made on 1/3/2022, in which: claims 1, 13-14, 17 are amended, claims 8-9, 15-16 are previously presented, claims 2, 10-11, 18-25 are withdrawn and claims 3-7, 12 are cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of withdrawn claims 2, 10-11, 18-25 directed to an invention non-elected with traverse in the reply filed on 11/17/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this 
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1, 8-9, 13-17 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON M RODZIWICZ/Examiner, Art Unit 3642                          

/MONICA L BARLOW/Primary Examiner, Art Unit 3644